EXHIBIT32.1 Written Statement of the Chief Executive Officer Pursuant to 18 U.S.C. 1350 Solely for the purposes of complying with 18 U.S.C. 1350, I, the undersigned Principal Executive Officer of Terralene Fuels Corporation (the "Company"), hereby certify, based on my knowledge, that the QuarterlyReport on Form 10-Q of the Company for the quarter ended June 30, 2012(the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934andthat information contained inthe Reportfairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 17, 2012 /s/ Jaclyn Cruz Jaclyn Cruz President and Director Terralene Fuels Corporation
